Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Bean (US 5351762 A) in view of Carmine (US 4914899 A) and Keane (US 6691792 B2).

Regarding Claim 1, Bean discloses an edging attachment assembly (Bean: Fig. 1, item 10), said assembly comprising:
a weed trimmer having a pole (Bean: Fig. 1, items 10 and 12), a gear head being coupled to said pole (Bean: Fig. 1, items 13) and a trimming head being rotatably coupled to said gear head (Bean: Fig. 1, items 13 and 14; i.e., a trimming head contains the filaments within the gear head), said gear head being angled between said pole and said trimming head (Bean: Fig. 1, item 13); and 

said rolling unit comprising a saddle having a first edge, a second edge and a third edge extending between said first and second edges (Bean: Fig. 2, annotation 1, see below), said saddle being concavely arcuate between said first and second edges (Bean: Fig. 2, item 24), said saddle having said pole of said weed trimmer being positioned therein having said saddle being spaced from said gear head (Bean: Fig. 2, item 12; Fig. 1), 
a plate (19) being attached to and extending downwardly away from said third edge of said saddle, said plate having a distal end with respect to said saddle (see Fig. 2-5, 19 has a distal end), and
a pair of rollers (21 and 29) being rotatably coupled to said plate, each of said rollers having an interior surface facing said plate, each of said rollers being spaced from said plate such that said interior surface is configured to be vertically aligned with the vertical edge. 
Bean does not disclose wherein said distal end of said plate is configured to extend below the support surface when said pair of rollers is positioned on the support surface.
In a similar string trimmer attachment, Carmine discloses a plate (34), a pair of rollers (40), and wherein the distal end of said plate extends below the support surface (see Fig. 1-2). 
It would have been obvious to modify the plate disclosed by Bean to extend below the support surface, as disclosed by Carmine, to allow the operator to cut in a line parallel to a sidewalk to curb. 
Neither Bean nor Carmine disclose wherein each of said rollers has a rounded peripheral edge. 

It has been held that changes in shape require only routine skill (MPEP.2144.04.IV.B).
It would be obvious to one of art skill in the art to modify Bean so that the rollers are rounded as disclosed by Keane, as an alternative design for the same rollers.




    PNG
    media_image1.png
    301
    511
    media_image1.png
    Greyscale

Bean Figure 1, Annotation 1

    PNG
    media_image2.png
    652
    897
    media_image2.png
    Greyscale

Bean Figure 2 Annotation 1

Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bean (US 5351762 A) in view of Smith (US 7360350), Carmine (US 4914899 A) and Keane (US 6691792 B2).

Regarding Claim 3, Bean, in view of Carmine and Keane, teaches the edging attachment assembly according to claim 1, further comprising a pair of clamps (Bean: Fig. 2, item 27).
However, the combination does not disclose each of said clamps being hingedly coupled to said first edge of said saddle, each of said clamps having a distal end, said distal end of each of said clamps releasably engaging said second edge of said saddle for retaining said saddle around said pole, each of said clamps disengaging said second edge of said saddle for removing said pole from said saddle.
In the same field of endeavor, Smith discloses clamps being hingedly coupled to said first edge of said saddle (Smith: Fig. 4, item 19a), each of said clamps having a distal end (Smith: Fig. 4, item 20), said distal end of each of said clamps releasably engaging said second edge of said saddle for retaining said saddle around said pole (Smith: Fig. 4, items 20 and 21), each of said clamps disengaging said second edge of said saddle for removing said pole from said saddle (Smith: col. 2, lines 57-60). 
It would have been obvious to one of ordinary skill in the art to modify the structure of Bean to incorporate the hinged clamps to the saddle as taught by Smith for the benefit of providing a clamp with a generally curved, elongated shape (Smith: col. 2, lines 31-32) rather than use clamps with no hinge and therefore a fixed curved shape resulting in the possibility of using it for trimmers with poles of varying sizes, rather than limiting the size of the pole that can be used by using a clamp with a fixed curved shape (Smith: col. 2, lines 9-12).
Regarding Claim 4, Bean, in view of Smith, Carmine and Keane, teaches the edging attachment assembly according to claim 1, further comprising said plate having a first surface, a second surface, and a distal end with respect to said saddle (Bean: Fig. 2, annotation 2, see below);
a first bend defining a second section of said plate extending away from said first bend (Bean: Fig. 2-3, item 25), said second section lying on a horizontal plane when said weed trimmer is positioned for trimming weeds (Bean: Fig. 2-3, item 25);
said plate having a second bend thereon being positioned between said distal end and said first bend to define a third section being extending between said second bend and said distal end (Bean: Fig. 2, item 18), said third section extending downwardly from said second section and lying on a plane being oriented perpendicular to said second section (Bean: Fig. 3, item 19); and
said trimming head being spaced above said second section of said plate when said pole is positioned in said saddle and having a trimming line on said trimming head extending downwardly along and being spaced from said second surface of said third section of said plate (Bean: Fig. 2, annotation 2, see below).
Bean does not disclose a plate being attached to and extending downwardly away from said third edge of said saddle, said plate having a first bend therein to define a first section positioned between said first bend and said saddle.
In a similar string trimmer attachment, Smith discloses a plate being attached to and extending downwardly away from said third edge of said saddle (Smith: Fig. 4, item 10) said plate having a first bend therein to define a first section positioned between said first bend and said saddle (Smith: Fig. 4, item 10).
It would have been obvious to one of ordinary skill in the art to modify the plate from Bean to position the first section of the plate to extend downwardly from the third edge of the saddle, as taught by Smith. When the plate is shaped in such a way, it makes it possible for the saddle to hold a trimmer with a straight pole configuration, and not be limited to holding trimmers with a bent pole (Smith: Fig. 2, item 27). 

    PNG
    media_image3.png
    654
    898
    media_image3.png
    Greyscale

Bean Figure 2 Annotation 2

Regarding Claim 5, the combination of Bean, Carmine, and Smith discloses the edging attachment assembly according to claim 4, further comprising a pair of rollers being rotatably coupled to said first surface of said third section of said plate (Bean: Fig. 5, items 21 and 29), each of said rollers having a rotational axis being orientated perpendicular to said first surface of said third section of said plate (Bean: Fig. 5, items 20 and 28), said rollers being laterally spaced from each other, said rotational axes of said roller lying in a shared horizontally orientated plane (Bean: Fig. 5, annotation, see below).

    PNG
    media_image4.png
    682
    1042
    media_image4.png
    Greyscale

Bean Figure 5
Regarding Claim 6, the combination discloses the edging attachment assembly according to claim 5.  Bean further teaches wherein each of said rollers is positionable to roll along a top surface of a sidewalk having said first surface of said third section of said plate abutting a vertical surface of said sidewalk (Bean: Fig. 1, annotation 2, see below), said trimming head being aligned with the vertical surface of said sidewalk and being spaced 8above the vertical surface wherein said trimming head is configured to perform edging along the vertical surface (Bean: Fig. 1, annotation 2, see below).

    PNG
    media_image5.png
    346
    575
    media_image5.png
    Greyscale

Bean Figure 1, Annotation 2

Regarding Claim 7, Bean discloses an edging attachment assembly (Bean: Fig. 1, item 10), said assembly comprising: 
a weed trimmer having a pole (Bean: Fig. 1, item 12), a gear head being coupled to said pole (Bean: Fig. 1, item 13) and a trimming head being rotatably coupled to said gear head (Bean: Fig. 1, item 14), said gear head being angled between said pole and said trimming head (Bean: Fig. 1, item 13); and 
a rolling unit being removably coupled to said pole of said weed trimmer (Bean: Fig. 1, item 11a), said rolling unit being oriented to extend along a perpendicular axis with respect to a rotational axis of said trimming head (Bean: Fig. 1, annotation 1, see above), said rolling unit horizontally orienting said rotational axis of said trimming head when said rolling unit is positioned to roll along a support surface wherein said trimming head is configured to perform edging along a vertical edge (Bean: Fig. 1, annotation 1, see above), said rolling unit comprising: 
a saddle having a first edge, a second edge and a third edge extending between said first and second edges (Bean: Fig. 2, annotation 1, see above), said saddle being concavely arcuate between said first and second edges (Bean: Fig 2, item 24), said saddle having said pole of said weed trimmer being positioned therein having said saddle being spaced from said gear head (Bean: Fig 2, item 12); 
a pair of clamps (Bean: Fig 2, item 27),
a plate, said plate having a first surface, a second surface, and a distal end with respect to said saddle (Bean: Fig. 2, annotation 2, see above), said plate having a first bend therein to define a first section positioned 9between said first bend and said saddle (Bean: Fig. 4, item 10), said first bend defining a second section of said plate extending away from said first bend (Bean: Fig. 2, item 25, Fig. 3), said second section lying on a horizontal plane when said weed trimmer is positioned for trimming weeds (Bean: Fig. 2, item 25, Fig. 3), said plate having a second bend thereon being positioned between said distal end and said first bend to define a third section being extending between said second bend and said distal end (Bean: Fig. 2, item 18), said third section extending downwardly from said second section and lying on a plane being oriented perpendicular to said second section (Bean: Fig 3, item 19), said trimming head being spaced above said second section of said plate when said pole is positioned in said saddle and having a trimming line on said trimming head extending downwardly along and being spaced from said second surface of said third section of said plate (Bean: Fig. 2, annotation 2, see above); and 
a pair of rollers being rotatably coupled to said first surface of said third section of said plate (Bean: Fig. 5, items 21 and 29), each of said rollers having a rotational axis being orientated perpendicular to said first surface of said third section of said plate (Bean: Fig. 5, items 20 and 28), said rollers being laterally spaced from each other, said rotational axes of said roller lying in a shared horizontally orientated plane (Bean: Fig 5, annotation, see above), each of said rollers being positioned to roll along a top surface of a sidewalk having said first surface of said third section of said plate abutting a vertical surface of said sidewalk (Bean: Fig. 1, annotation 2, see above), said trimming head being aligned with the vertical surface of said sidewalk and being spaced above the vertical surface wherein said trimming head is configured to perform edging along the vertical surface (Bean: Fig. 1, annotation 2, see above), each of said rollers having an interior surface facing said plate, each of said rollers being spaced from said plate such that said interior surface is configured to be vertically aligned with the vertical edge. 
Bean does not disclose each of said clamps being hingedly coupled to said first edge of said saddle, each of said clamps having a distal end, said distal end of each of said clamps releasably engaging said second edge of said saddle for retaining said saddle around said pole, each of said clamps disengaging said second edge of said saddle for removing said pole from said saddle or a plate being attached to and extending downwardly away from said third edge of said saddle 
Smith, in a similar string trimmer attachment, discloses:
each of said clamps being hingedly coupled to said first edge of said saddle (Smith: Fig. 4, item 19a), each of said clamps having a distal end (Smith: Fig. 4, item 20), said distal end of each of said clamps releasably engaging said second edge of said saddle for retaining said saddle around said pole (Smith: Fig 4, items 20 and 21), each of said clamps disengaging said second edge of said saddle for removing said pole from said saddle (Smith: col 2, lines 57-60); 
a plate being attached to and extending downwardly away from said third edge of said saddle (Smith: Fig 4, item 10).
It would have been obvious to one of ordinary skill in the art to have modified the weed cutter structure of Bean to incorporate the hinged clamps to the saddle as taught by Smith for the benefit of providing a clamp with a generally curved, elongated shape (Smith: col. 2, lines 31-32) rather than use clamps with no hinge and therefore a fixed curved shape resulting in the possibility of using it for trimmers with poles of varying sizes, rather than limiting the size of the pole that can be used by using a clamp with a fixed curved shape (Smith: col. 2, lines 9-12) and also when the plate is shaped in such a way, it makes it possible for the saddle to hold a trimmer with a straight pole configuration, and not be limited to holding trimmers with a bent pole (Smith: Fig. 2, item 27).
Bean does not disclose wherein said distal end of said plate is configured to extend below the support surface when said pair of rollers is positioned on the support surface.
In a similar string trimmer attachment, Carmine discloses a plate (34), a pair of rollers (40), and wherein the distal end of said plate extends below the support surface (see Fig. 1-2). 
It would have been obvious to modify the plate disclosed by Bean to extend below the support surface, as disclosed by Carmine, to allow the operator to cut in a line parallel to a sidewalk to curb. 
Bean does not disclose wherein each of said rollers has a rounded peripheral edge. 
In the same field of endeavor, Keane discloses a roller (60) with a rounded peripheral edge (see Fig. 3-4).
It has been held that changes in shape require only routine skill (MPEP.2144.04.IV.B).
It would be obvious to one of art skill in the art to modify Bean so that the rollers are rounded as disclosed by Keane, as an alternative design for the same rollers.


Response to Arguments
Applicant’s arguments with respect to claims 1 and 3-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE IVY RUNCO whose telephone number is (469)295-9123.  The examiner can normally be reached on 8-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        


/M.I.R./Examiner, Art Unit 3671